DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled. Claims 2-21 remain pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application, 15/684,773 filed on 08/23/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-7, 10-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowyer (US 2009/0157983), hereinafter Bowyer in view of Helm et al. (US 2018/0261292), hereinafter Helm.
Regarding claims 2, 10, and 15, taking claim 10 as exemplary, Bowyer teaches an electronic memory apparatus, comprising: 
a memory array that includes a plurality of row access lines that are each coupled with a row of memory cells of the memory array and a plurality of column access lines that are each coupled with a column of memory cells of the memory array (Bowyer, [0019], [0020]); and 
a memory controller (Bowyer, Fig.1A, 102) coupled with the plurality of row access lines and the plurality of column access lines (Bowyer, [0016], a memory controller 102 may be used to access the memory device 104; [0019], Information in the memory device 104 is stored in a memory array 140 … The decoded row address and column address are used to select a location for data to be read from or written to the memory array 140), wherein the memory controller is operable to: 
receive a request to access one or more memory cells of the memory array; 
send a first command to identify a set of memory cells of the memory array based at least in part on the request, wherein the set of memory cells comprises a first quantity of memory cells corresponding to a nominal page size of the memory array; 
send one or more second commands to activate a first subset of the set of memory cells (Bowyer, [0023], an activate command is issued to the command receiver circuitry 110 of the memory device 104 along with a row address (m bits) and a page address (p bits) to the address receiver circuitry 112) and a second subset of the set of memory cells (Bowyer, [0025], multiple sub-pages of a given row within the memory array 140 may be placed in an active state using multiple activate commands.), wherein the first subset and the second subset each comprise a second quantity of memory cells corresponding to an internal page size (Bowyer, [0024]; [0025], In one embodiment, only one sub-page of a given row is activated at a given time;) of the memory array; and 
access at least one memory cell of the first subset and at least one memory cell of the second subset in response to the request (Bowyer, [0026], The access command may be received with a column address which indicates the column of the memory array 140 where the data is to be read out of or written into the sense amps; Fig. 4).  
Bowyer does not explicitly teach receive a request to access one or more memory cells of the memory array and send a first command to identify a set of memory cells of the memory array based at least in part on the request, wherein the set of memory cells comprises a first quantity of memory cells corresponding to a nominal page size of the memory array, as claimed.
However, Bowyer in view of Helm teaches receive a request to access one or more memory cells of the memory array (Helm, [0060], the read command sent by storage device controller 118 to a memory device 122A may include a row address and a column address determined by the storage device controller 118 based at least in part on a logical block address included in the read command received from the host computing device); 
send a first command to identify a set of memory cells of the memory array based at least in part on the request (Helm, [0060], In a particular embodiment, the row address may include a logical unit number address, a block address (where a block includes multiple pages), and a page address (where in some embodiments a page is the smallest addressable unit of memory device 122A for read and program operations); and the column address may specify an offset into the page), wherein the set of memory cells comprises a first quantity of memory cells corresponding to a nominal page size of the memory array (Helm, [0050], Each page (e.g., LP, UP, XP, or TP) may comprise an aggregation of corresponding bits stored by a plurality of different cells of a wordline; [0060], Any suitable page size may be utilized. Example page sizes may include 512 bytes, 1 KB, 2 KB, 4 KB, 8 KB, 16 KB, etc; Bowyer, [0018], if the memory device 104 is placed in a full page mode by writing a full page setting to the page length register 124, then the entire wordline 202 is activated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bowyer to incorporate teachings of Helm to issue an access request received from a host to a storage device by a memory controller. A person of ordinary skill in the art would have been motivated to combine the teachings of Bowyer with Helm because it improves efficiency of the storage system disclosed in Bowyer by performing read/write commands received from a host on the storage system 
Claims 2 and 15 have similar limitations as claim 10 and they are rejected for the similar reasons.
Regarding claim 11, the combination of Bowyer teaches all the features with respect to claim 1 as outlined above. The combination of Bowyer further teaches the electronic memory apparatus of claim 10, wherein the second quantity of memory cells (Bowyer, [0024], Where a sub-page size is being activated, only the local wordlines corresponding to the sub-page may be activate;  [0025], sub-page) is less than the first quantity of memory cells (Bowyer, [0022], a full page may correspond to an entire row of the array).  
Regarding claims 3, 12, and 16, taking claim 12 as exemplary, the combination of Bowyer teaches all the features with respect to claim 10 as outlined above. The combination of Bowyer further teaches the electronic memory apparatus of claim 10, wherein the memory controller is further operable to: program at least one memory cell of the first subset, the second subset, or both based at least in part on the internal page size of the memory array (Bowyer, [0026], an access command (e.g., a read or a write command) may be received by the memory device 104. The access command may be received with a column address which indicates the column of the memory array 140 where the data is … or written into the sense amps.).  
Claims 3 and 16 have similar limitations as claim 12 and they are rejected for the similar reasons.
Regarding claims 6, 14, and 19, taking claim 14 as exemplary, the combination of Bowyer teaches all the features with respect to claim 10 as outlined above. The combination of Bowyer further teaches the electronic memory apparatus of claim 10, wherein a second command of the one or more second commands comprises a row address and a column address (Bowyer, [0026], The access command may be received with a column address which indicates the column of the memory array 140 where the data is to be read out of or written into the sense amps; [0028], the access command is also received with a page/sub-page address) that are each based at least in part on the nominal page size of the memory array (Bowyer, [0023], if the memory device 104 is placed in a full page mode by writing a full page setting to the page length register 124, then the entire wordline 202 is activated; [0018]).  
Claims 6 and 19 have similar limitations as claim 14 and they are rejected for the similar reasons.
Regarding claims 5 and 18, taking claim 5 as exemplary, the combination of Bowyer teaches all the features with respect to claim 2 as outlined above. The combination of Bowyer further teaches the method of claim 2, wherein the internal page size (Bowyer, [0024], Where a sub-page size is being activated, only the local wordlines corresponding to the sub-page may be activated) of the memory array is smaller than the nominal page size (Bowyer, [0023], if the memory device 104 is placed in a full page mode by writing a full page setting to the page length register 124, then the entire wordline 202 is activated.) of the memory array.  
Claim 18 has similar limitations as claim 5 and is rejected for the similar reasons.
Regarding claims 7 and 20, taking claim 7 as exemplary, the combination of Bowyer teaches all the features with respect to claim 2 as outlined above. The combination of Bowyer further teaches the method of claim 2, further comprising: sending a third command to activate a third subset of the first subset of the set of memory cells (Bowyer, [0024], a quarter-page size setting (‘10’, with p=2 bits used to indicate the sub-page address) is selected using the page length register 124, then during each wordline activation, two of the eight local wordlines are activated;), wherein the third subset comprises a third quantity of memory cells that is less than the second quantity of memory cells (Bowyer, [0023], If the memory device 104 is placed in a half-page mode by writing a half-page setting to the page length register 124, then half of the wordline 202 corresponding to the page address is activated; Note – assume the second command has a setting of half-page size and the third command has a setting of a quarter-page size).  
Claim 20 has similar limitations as claim 7 and is rejected for the similar reasons.

Claim(s) 4, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowyer and Helm as applied to claims 3, 12 and 16 above, and further in view of Koushan et al. (US 9,025,396), hereinafter Koushan.
Regarding claims 4, 13, and 17, taking claim 13 as exemplary, the combination of Bowyer teaches all the features with respect to claim 12 as outlined above. The combination of Bowyer does not explicitly teach the electronic memory apparatus of claim 12, wherein a first quantity of the accessed at least one memory cell of the first subset and the accessed at least one memory cell of the second subset is greater than a second quantity of the programmed at least one memory cell of the first subset, the second subset, or both, as claimed.
However, the combination of Bowyer in view of Koushan teaches the electronic memory apparatus of claim 12, wherein a first quantity of the accessed at least one memory cell of the first subset and the accessed at least one memory cell of the second subset is greater than a second quantity of the programmed at least one memory cell of the first subset, the second subset, or both (Koushan, Col.3, lines 12-31, access circuits 104 can enable pre-conditioning of memory cells 102 in large numbers. In some embodiments, pre-condition operations can access more memory cells 102 than standard programming and/or erase operations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate teachings of Koushan to pre-condition (i.e. access) more memory cells than a programming operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bowyer with Koushan because it improves performance of the storage system disclosed in the combination of Bowyer by enabling pre-conditioning of memory cells in large numbers at once (Koushan, Col.3, lines 12-31).   
Claims 4 and 17 have similar limitations as claim 13 and they are rejected for the similar reasons.

Claim(s) 8, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bowyer and Helm as applied to claims 2 and 15 respectively above, and further in view of Kan et al. (US 2016/0342342), hereinafter Kan.
Regarding claims 8 and 21, taking claim 8 as exemplary, the combination of Bowyer teaches all the features with respect to claim 2 as outlined above. The combination of Bowyer does not explicitly teach the method of claim 2, further comprising: receiving an indication of the nominal page size, wherein the first command is sent in response to receiving the indication, as claimed.  
However, the combination of Bowyer in view of Kan teaches the method of claim 2, further comprising: receiving an indication of the nominal page size, wherein the first command is sent in response to receiving the indication (Kan, [0122], Inclusion of the above-described address resolution unit 112 makes it possible for the calculator 100 to access a page 223 corresponding to an access identifier by only holding the following information … and information indicating a page size; [0127], the access execution unit 113 then specifies the address calculated in step S104 and a data length of a page size and transmits a Read request (data access request) to the external storage device 200).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate teachings of Kan to include data storage function realization unit 110 in controller 102 (in Bowyer) such that controller 102 issues access commands received from a host to memory array 140 (in Bowyer) when controller 102 receives page size information from address resolution unit 112. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bowyer with Kan because it improves efficiency and flexibility of the storage system disclosed in the combination of the Bowyer by identifying an appropriate page size to perform storage access commands on the storage system (Kan, [0122]).
Claim 21 has similar limitations as claim 8 and is rejected for the similar reasons.
Regarding claim 9, the combination of Bowyer teaches all the features with respect to claim 8 as outlined above. The combination of Bowyer further teaches the method of claim 8, wherein the request to access the one or more memory cells comprises a request to access a specific memory cell of the first subset, the second subset, or both (Helm, [0060], the read command sent by storage device controller 118 to a memory device 122A may include a row address and a column address determined by the storage device controller 118 based at least in part on a logical block address included in the read command received from the host computing device), and wherein the one or more second commands are sent in response to receiving the request to access the specific memory cell (Bowyer, [0023], [0026]; Helm, [0031]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Bowyer to incorporate teachings of Kan to include data storage function realization unit 110 in controller 102 (in Bowyer) such that controller 102 issues access commands received from a host to memory array 140 (in Bowyer) when controller 102 receives page size information from address resolution unit 112. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Bowyer with Kan because it improves efficiency and flexibility of the storage system disclosed in the combination of the Bowyer by identifying an appropriate page size to perform storage access commands on the storage system (Kan, [0122]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Alam et al. (US 2015/0019806).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136